DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 9704283 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ray tracing module for tracing rays…”; “ray shading module for shading…”; “volume sampling module for accessing…”; and “controller for producing shading…” in claim 1 and as carried on through the dependent claims 2-6; as well as “ray tracing module” for “tracing…”; “ray shading module…” for “shading…”; “volume sampling module” for “accessing…” and “controller” for “producing…” in claim 7 and as carried through to dependent claims 8-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  An inspection of the Specification such as at paragraphs 0086-0093 shows that the “modules” as used “may be implemented as electronic hardware, computer software in a computer-readable medium, or combinations of both” and that in “describing portions of an apparatus or system in terms of its functionality” this “conveys structure to a person of ordinary skill in the art” and as in paragraph 0092 a module is understood to be for example something which “may be implemented by machine code configuring a configurable or programmable processing unit, such as a core or a set of programmable cores.”  Thus the structure of each such “module” is interpreted along these lines with some configurable or programmable processing unit being structure which performs the functions as broadly recited in each limitation.  Note that no specific definition or structure or disclosure of the “controller” is found in the Specification which is addressed further below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “controller for producing shading information…” in claim 1 and similarly claimed “controller” which is for “producing” in claim 7, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Contrary to the respective “modules” recited and interpreted as above, the Specification does not disclose specifically any “controller” which performs the entire claimed function of “producing….shading information for a location…” and does not clearly link a structure of a “controller” to any such specific function.  Rather, although structure exists in the Specification which could 
Note that similar analysis applies to claim 7 which also recites such a “controller.”  Thus claims 7-12 are rejected for similar reasons.
Finally note that no “new matter” or “enablement” rejection is applied under 35 U.S.C. 112 1st paragraph, as the Specification, as explained above, contains elements which could perform the claimed functions if properly claimed and if properly interpreted.  In other words, the various programmable or fixed function hardware in the Specification could perform the claimed functions, but there is not sufficient description of such elements as interpreted as explained above.  Note that MPEP 2181 IV is instructive as it states that “[i]n the situation in which the written description only implicitly or inherently sets forth the structure, materials, or acts corresponding to a means- (or step-) plus-function, and the examiner concludes that one skilled in the art would recognize what structure, materials, or acts 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 102(a) and/or pre-AIA  35 U.S.C. 102(b) as being anticipated by Thiedemann et al.
Regarding claim 1, Thiedemann teaches a system for producing rendering outputs from a 3-D scene (note the system is interpreted to be “for” such producing of rendering outputs according to the body of the claim reciting rendering outputs which are produced), comprising:
one or more non-transitory memories storing data representing one or more sets of volume elements (see Thiedemann, section 3, teaching a “boundary voxelization method” for a “scene” where as in figure 2 “data is inserted into the voxel grid” where this can be “any type of data (e.g. radiance for diffuse objects, normals or BRDF) can be stored in a voxel grid” such that each voxel is a volume element which may belong to a scene set of objects or some other set of objects represented as volume elements; see also, section 2 describing that the “voxelization” refers to “the process of turning a scene representation consisting of discrete geometric entities (e.g. triangles) into a three-dimensional regular spaced grid” where “[e]ach cell of the grid encodes specific information about the scene” where such a “cell can also store information like material or normal” representing the geometry of the surface encoded in the respective voxel; see also, section 6 describing the “components of our test system” which includes non-transitory memories such as “RAM” where such data is stored when being processed or where for example additional memories are assumed as part of the “components” which would make up such a typical test system as described) and respective light transport data associated with each volume element, the data describing transport of light from within that volume element definition data for the 3-D scene (see Thiedemann, sections 5-5.1, where a “reflective shadow map” stores “direct light, position, and normal for each pixel” which is generated for each light source in the scene and “back-projection of the hitpoint into the RSM…allows…to read the direct radiance stored in the RSM pixel” such that for each “voxel along the ray” which is intersected the light transport data for that volume element is accessed which as used describes transport of light from within that volume element definition for the 3-D scene as this occurs in the context of “gathering” light from a point such as “x” in figure 7 meaning that the “transport of light from within that volume element definition” such as the “hitpoint A” is stored as from the perspective of “x,” the “hitpoint A” transports light to “x”), and data representing geometry located in the 3-D scene (see Thiedemann, section 3, as noted above teaching a “boundary voxelization method” for a “scene” where as in figure 2 “data is inserted into the voxel grid” where this can be “any type of data (e.g. radiance for diffuse objects, normals or BRDF) can be stored in a voxel grid” such that each voxel is a volume element which may belong to a scene set of objects or some other set of objects represented as volume elements; see also, section 2 describing that the “voxelization” refers to “the process of turning a scene representation consisting of discrete geometric entities (e.g. triangles) into a three-dimensional regular spaced grid” where “[e]ach cell of the grid encodes specific information about the scene” where such a “cell can also store information like material or normal” representing the geometry of the surface encoded in the respective voxel );
an acceleration structure comprising elements bounding respective selections of the geometry located in the 3-D scene (see Thiedemann, section 3 as noted above teaching a “boundary voxelization method” for a “scene” where as in figure 2 “data is inserted into the voxel grid” and as in section 2, “voxelization” refers to “the process of turning a scene representation consisting of discrete geometric entities (e.g. triangles) into a three-dimensional regular spaced grid” where “[e]ach cell of the grid encodes specific information about the scene” where such a “cell can also store information like material or normal” representing the geometry of the surface encoded in the respective voxel; see also section 5 teaching that at “startup, the static scene elements are voxelized” and a “scene bounding box defines the region to be voxelized” such that these selection of geometry located in the 3D scene are bound in the voxel grid which is an acceleration structure as its purpose is to accelerate the rendering of global illumination calculations as noted in section 1 (“global illumination simulations can be accelerated” using their “voxelization” and associated techniques));
a ray tracing module for tracing rays in the 3-D scene, coupled for retrieving elements of the acceleration structure during traversal of rays therein (see Thiedemann, sections 4-4.2 teaching the “Hierarchical ray/voxel intersection test” which can be used to “calculate the position of the intersection along the ray in world coordinates” where as further taught in section 5, “the proposed intersection test effectively traverses the voxelized scene representation along the ray” such that the system functions as a ray tracing module when performing these functions which is coupled to the “voxelization of the scene” from which elements of the voxels are retrieved during traversal as in sections 5-5.2 and as seen in figure 7 where a hitpoint causes elements of voxels to be retrieved for informing the global illumination calculations);
a ray shading module for shading intersections between rays and geometry in the 3-D scene (note that “shading” is broadly interpreted to refer to the process of determining or computing an amount of light reflected in any given viewing direction or in other words to determining how some/any given light affects the shading of an object; thus, see Thiedemann, section 5, teaching “to compute the indirect illumination in several different ways” including using “Monte-Carlo Integration” to solve for “outgoing radiance” or “Lo” according to the indirect lighting and voxel path tracing in sections 5.1-5.2 and as seen in figure 7 where intersections between rays and geometry in the 3D scene are performed by sampling in N directions around a visible surface point such as X which this geometry at “hitpoint A” for example as well as at “hitpoint B” which allows to calculate the shading at such intersections based on the geometry and its BRDF (the visible surface point));
a volume sampling module for accessing light transport data from selections of the sets of volume elements (See Thiedemann, section 5.1-5.2 teaching a “fast path tracer based on a voxelized scene representation” which samples the volume elements of the voxel based on a “hitpoint” such that a volume around a given point sample is sampled whenever there is a “hitpoint” such as in figure 7 where the voxelized scene volume is sampled along the ray for realtime near field single bounce indirect light; alternatively, note that the “voxel path tracing” could be considered the volume sampling module as it samples the volumetric elements along “paths to a certain length” and access light transport data at each hitpoint as in figure 8 where a “multi-valued voxelization, storing normal and the BRDFs” allows to sample such light transport data from volume elements “until the final radiance at the image plane is computed”); and
a controller for producing shading information for a location by conducting one or more point sampling operations using the ray tracing and ray shading modules and one or more volume sampling operations using the volume sampling module (see Thiedemann, sections 5-5.2, teaching using each of the modules and functions above to produce shading information for a location such as “x” in figures 7 or 8 where point sampling to determine shading information such as visible surfaces and indirect lighting affecting visible surfaces is conducted and volume sampling occurs both when the volume around each hitpoint is sampled for indirect lighting and/or when voxel path tracing is performed as in figure 8 and all of this produces “shading information for a location” such as x as this is performed “until the final radiance value at the image plane is computed” for example).
Regarding claim 2, Thiedemann teaches all that is required as applied to claim 1 above and further teaches wherein the controller is operable to define a respective one or more rays for each point sampling operation, each ray associated with a respective spreading factor  and a maximum distance that is less than an extent of the 3-D scene (see Thiedemann, sections 5-5.1 where for example a point “x” is sampled on a surface and the system acts as a controller to define a respective one or more rays for each point sampling operation as in equation 2 where “N sample directions” are one or more rays of “several rays” which “are shot in the upper hemisphere” as in figure 7 where each ray is associated with a respective spreading factor given that each ray is “shot in the upper hemisphere” in some direction of sampling determined by equation 2 such that each ray’s direction functions as a spreading factor of where light is spreading in relation to these directions and within the maximum distance that is less than an extent of the 3-D scene such as “r” determining the “search radius” for point samples around a given visible surface point), and
each point sampling operation comprises tracing the rays for that point sampling operation only to the maximum distance (see Thiedemann, supra, where as explained above the rays as in figure 7 for those point sampling operations are only to the maximum distance “r”)
Regarding claims 7-8, the instant claims are directed toward a “method for producing rendering outputs from a 3-D scene” in which the steps of the method are performed by modules and system components which perform the same functions as those in claims 1-2 above, and thus when the system performs the functions of its various units the method steps are performed.  In light of this, the limitations of claims 7-8 correspond to the limitations of claims 1-2, respectively; thus they are rejected on the same grounds as claims 1-2, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiedemann et al1 (“Thiedemann”) in view of Crassin et al2 (“Crassin”).
Regarding claim 3, Thiedemann teaches all that is required as applied to claim 2 above but fails to teach wherein the controller is operable to define volume sampling operation for each ray and define a conic section for each ray, based on the spreading factor associated with that ray.  Rather, Thiedemann does teach volume sampling operations for each ray as each ray causes some volume to be sampled around it for example and also teaches additionally each point which is sampled also derives information from a volumetric voxel grid.  However, Thiedemann is silent with respect to the controller being operable to define a conic section for each ray, based on the spreading factor associated with that ray.  Thus Thiedemann stands as a base system upon which the claimed invention can be seen as an improvement through defining of a conic section for each ray, based on the spreading factor associated with that ray ostensibly resulting in an improvement of greater sampling coverage which would lead to smoother results.  
In the same field of endeavor relating to producing lighting information for a point using a voxelized scene representation (see Crassin, section 3 and figure 3, “sparse voxel octree structure storing geometry and direct lighting information” is used to determine lighting information for a point as in steps 1-3 of figure 3), Crassin teaches that when determining shading information such as indirect lighting information for a point, it is known to associate a ray with sampling of a volume such that techniques are known which define a volume sampling operation for each ray  and define a conic section for each ray, based on the spreading factor associated with that ray (see Crassin, section 3 and figure 3, where for “each visible surface fragment, we combine the direct and indirect illumination” and “employ an approximate cone tracing to perform a final gathering…sending out a few cones over the hemisphere to collect illumination distributed in the octree” where “a few large cones…estimate the diffuse energy coming from the scene, while a tight cone in the reflected direction with respect to the viewpoint  captures the specular component” where for example the “aperture of the specular cone is derived from the specular exponent of the material” such that for each ray a spreading factor is defined in relation to the conic section which spreads out from the base of the cone as seen in figure 3 for example; see also sections 5 and 8-8.2 teaching the “voxel cone tracing” which accesses light transport data stored in a voxel structure).  Thus Crassin teaches such known techniques applicable to the base system of Thiedemann.
Therefore it would have been obvious for one of ordinary skill in the art before the invention was made to modify Thiedemann with the known techniques of Crassin as doing so would be no more than application of a known technique to a base system ready for improvement which would yield predictable results and result in an improved system.  The results would be predictable to one of ordinary skill in the art given that Thiedemann already teaches to use a voxelized representation of a scene for computing shading values as well as to traverse such a voxelized structure using some form of path tracing for final gathering purposes.  Crassin could be predictably combined such that when determining the hit points as in Thiedemann, indirect illumination could be sampled from the scene using a voxel cone which could return the illumination at multiple scene hitpoints with one cast as opposed to sampling one point at one bounce from the visible surface.  This would result in an improved system as “many sampling rays to be tested against the scene” are “expensive” and thus using such voxel cone tracing allows to approximate the result of sending many rays saving processing time (see Crassin, section 5).  Thus the visible points in Thiedemann could be determined using the point sampling to determine initial intersections with geometry, and indirect lighting could be sampled or gathered from the octree volume as in Crassin instead of determining lighting values from a RSM associated with 
Regarding claim 9, the instant claims are directed toward a “method for producing rendering outputs from a 3-D scene” in which the steps of the method are performed by modules and system components which perform the same functions as those in claim 3 above, and thus when the system performs the functions of its various units the method steps are performed.  In light of this, the limitations of claim 9 correspond to the limitations of claim 3; thus it is rejected on the same grounds as claim 3.
Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 for “reconsideration” of the rejections of the claims under 35 U.S.C. 112(b).  First note that Applicant does not accurately represent the Examiner’s position as the Examiner does not do so “for the purported reason that the Examiner cannot understand what structure would be used to implement the claimed ‘controller’” but rather because the claims do not have a description in the specification necessary to support a claim limitation which invokes 35 U.S.C. 112(f).  As explained in MPEP 2181 II, there are multiple considerations including as in MPEP 2181 IIC, the “structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.”  Applicant’s claim language fails to clearly link or associate that structure, whatever it may be, or however it may be implicitly found, to the function recited in the “controller” means plus function limitation and thus regardless of whether the Examiner 
Applicant argues on pages 6-9 that Thiedemann does not disclose the claimed invention for various reasons.  The Examiner respectfully disagrees.
Applicant first argues that "Thiedemann does not disclose one or more non-transitory memories that store respective light transport data associated with each volume element, where the data describes transport of light from within that volume element for the 3-D scene."  The Examiner respectfully disagrees.  First the Examiner notes that Applicant’s restatement of the claim language does not capture the full breadth and scope of the claims and is actually arguing for limitations which are narrower than those contained in the claims.  Applicant has left out crucial claim language such that as actually recited, the "one or more non-transitory memories" are "storing data representing one or more sets of volume elements" and the "respective light transport data associated with each volume element" and "data describing transport of light from within that volume element for the 3-D scene, and data representing geometry located in the 3-D scene" thus refer to the "one or more sets of volume 
Thus applicant's arguments against Thiedemann's RSM as mapping light transport data to voxel grid elements is not persuasive as the RSM provides light transport data to a sampling location when the point satisfies the sampling conditions, and regardless of if a point happens to be in shadow in relation to an RSM it does not mean that the RSM does not store light transport data for another volumetric element.  Furthermore, if an RSM indicates that a point is in shadow then this must be considered lighting information as well as essentially the data indicates that light is not to be transported to such a shadowed location from that light source.
Applicant then argues again ultimately based on the "each volume element" misreading above that because there is not a "one-to-one mapping of data from the RSM to those voxels" and thus "not respective lighting information associated with each voxel."  The Examiner respectfully disagrees.  Again the claims do not require lighting information for all voxels in a scene, but rather at least one set of them storing lighting transport information.  Additionally, in response to applicant's argument that the references fail to show certain features of Applicant' s invention, it is noted that the features upon which applicant relies (i.e., "one-to-one mapping") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then appears to argue on pages 7-8 that the light transport data of Thiedemann is not data that describes light transport from within that volume element.  The Examiner respectfully disagrees.  Applicant points to section 5.2 as support alleging that the "radiance value is not calculated until energy has been propagated backwards along the ray".  The Examiner respectfully disagrees.  
Applicant then briefly argues that the "voxel grid of Thiedemann" cannot be properly mapped to the volume elements and the acceleration structure and that the Examiner's mapping is improper.  The Examiner respectfully disagrees.  The voxel grid of Thiedemann is a grid of voxels and thus stands in as a set of volume elements which have various characteristics with such voxels standing in as data containers against which intersection tests may be run.  These intersection tests are run against the voxels of the voxel grid where the voxelized grid is thus used as an acceleration structure as explained in the rejection mappings as such a voxel structure accelerates the traversal of rays as explained in section 4 of Thiedemann detailing how rays are intersected with the voxels which “traverse the hierarchy” of voxels which indicates again that the structured grid of voxel elements is the acceleration data structure with sets of volume elements being the voxels themselves storing various information depending on the scene.  Thus the explained mapping is proper.
Applicant provides no more detailed arguments to respond to and thus all claims stand rejected as explained above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/
Examiner, Art Unit 2613       


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Thiedemann, Sinje, et al. "Voxel-based global illumination." Symposium on Interactive 3D Graphics and Games. 2011.
        2 Crassin, Cyril, et al. "Interactive indirect illumination using voxel cone tracing." Computer Graphics Forum. Vol. 30. No. 7. Oxford, UK: Blackwell Publishing Ltd, 2011.